Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered March 8, 2005, convicting defendant upon his plea of guilty of two counts of the crime of burglary in the second degree.
Defendant pleaded guilty to an indictment charging him with two counts of burglary in the second degree and was sentenced to concurrent prison sentences of four years, followed by three years of postrelease supervision. On appeal, counsel for defendant seeks to be relieved of her assignment on the ground that there are no nonfrivolous issues. Upon our review of the record, assigned counsel’s brief and defendant’s pro se submission, and in the absence of a waiver of the right to appeal, we find at least one potential issue of arguable merit as to whether the sentence imposed was harsh and excessive. Although we express no opinion about the ultimate merit of this issue, we grant assigned counsel’s application to be relieved of her assignment and new counsel will be assigned to address this issue and any other nonfrivolous issue the record may disclose (see People v Stokes, 95 NY2d 633 [2001]; People v Smith, 32 AD3d 553 [2006]; People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]).
Spain, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.